                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                PINE BLUFF DIVISION

JEROME ALLEN BARGO
ADC # 75423                                                                         PLAINTIFF

v.                              Case No. 5:17-cv-00281 KGB-PSH

WENDY KELLEY, et al.                                                            DEFENDANTS

                                            ORDER

       The Court has received Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia Harris (Dkt. No. 128). No objections have been filed, and the

time for filing objections has passed. After careful review, the Court concludes that the Proposed

Findings and Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects (Id.). The Court grants defendants’ motions for summary

judgment and dismisses with prejudice plaintiff Jerome Allen Bargo’s constitutional claims (Dkt.

Nos. 105, 108). The Court declines to exercise supplemental jurisdiction over Mr. Bargo’s state

law negligence claims and dismisses without prejudice those claims.

       It is so ordered this the 10th day of March, 2020.


                                                     _______________________
                                                     Kristine G. Baker
                                                     United States District Judge
